Case 1:19-cv-02581-JRS-TAB Document 49 Filed 09/08/20 Page 1 of 4 PageID #: 379




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION


 ROSEFERIN INVESTMENTS, LLC AND )
 DEBRA ROSE,                     )
                                 )
       Plaintiffs,               )
                                 )
       v.                        )        CASE NO: 1:19-cv-02581-JRS-TAB
 CLAYTON MORRIS,                 )
 MORRIS INVEST,                  )
 LLC, NICOLE MECKLEY, LINZI DEL  )
 CONTE,                          )
 OCEANPOINTE INVESTMENTS         )
 LIMITED, OCEANPOINT INVESTMENTS)
 LLC, OCEANPOINTE INVESTMENTS aka )
 OCEANPOINTE                     )
 INVESTMENTS LTD aka OCEANPOINT )
 INVESTMENTS LIMITED aka         )
 OCEANPOINT HOLDINGS,            )
 LLC, OCEANPOINTE PROPERTY       )
 MANAGEMENT, LLC A/K/A           )
 OCEANPOINT PROPERTY             )
 MANAGEMENT, LLC, OCEAN POINT )
 PROPERTY MANAGEMENT, LLC AND )
 OCEAN POINTE PROPERTY           )
 MANAGEMENT, LLC, OCEANPOINT     )
 PROPERTIES LLC, A/K/A           )
 OCEANPOINTE PROPERTIES LLC,     )
 OCEAN POINT PROPERTIES LLC AND )
 OCEAN POINTE PROPERTIES LLC,    )
 OCEANPOINT HOLDINGS, LLC, A/K/A )
 OCEANPOINTE HOLDINGS LLC,       )
 OCEAN POINT HOLDINGS, LLC AND )
 OCEAN POINTE HOLDINGS, LLC, BERT)
 WHALEN, NATALIE BASTIN, INDY JAX )
 WEALTH HOLDINGS LLC, INDY       )
 JAX PROPERTIES LLC,             )
                                 )
       Defendants.               )
Case 1:19-cv-02581-JRS-TAB Document 49 Filed 09/08/20 Page 2 of 4 PageID #: 380




                          PLAINTIFFS’ NOTICE OF SERVICE
                OF SPECIAL DAMAGES AND SETTLEMENT DISCLOSURES

         On September 8, 2020, Plaintiffs, Roseferin Investments, LLC and Debra Rose, by counsel,

 served their special damages and settlement disclosures pursuant to Rule26(a)(1) of the Federal

 Rules of Civil Procedure and this Court’s January 29, 2020 Case Management Plan (Dkt. 36), upon

 all parties in this matter.

                                                     Respectfully submitted,

                                                     /s/ Lisa M. Dillman
                                                     Lisa M. Dillman, #18979-49
                                                     APPLEGATE & DILLMAN
                                                     LITIGATION GROUP
                                                     2344 S. Tibbs Ave.
                                                     Indianapolis, IN 46241
                                                     Office (317)492-9569
                                                     Facsimile (800)533-4592
                                                     lisa@applegate-dillman.com


                                                     Jynell D. Berkshire, #21999-49
                                                     BERKSHIRE LAW, LLC
                                                     1230 E. Vermont Street
                                                     Indianapolis, IN 46202
                                                     Office (317)434-3000
                                                     jynell@berkshirelawllc.com

                                                     Counsel for Plaintiffs




                                                2
Case 1:19-cv-02581-JRS-TAB Document 49 Filed 09/08/20 Page 3 of 4 PageID #: 381




                                    CERTIFICATE OF SERVICE

         The undersigned certifies that on September 8, 2020, the foregoing has been filed with the
 Clerk of the Court by using the CM/ECF system. Notice of this filing has been sent to the
 following counsel by operation of the Court’s electronic filing system and by U.S. First Class Mail
 for those parties not registered. Parties may access this filing through the Court’s system.

  David Hensel                                       Oceanpointe Investments Limited
  Molly Harkins                                      c/o Bert Whalen, Registered Agent
  Amanda Mulroony                                    11715 Fox Road, Suite 400-107
  HOOVER HULL TURNER LLP                             Indianapolis, IN 46236
  111 Monument Circle, Suite 4400
  Indianapolis, IN 46204
  dhensel@hooverhullturner.com
  mharkins@hooverhullturner.com
  amulroony@hooverhullturner.com

  Oceanpoint Investments LLC                         Oceanpointe Investments a/k/a Oceanpointe
  c/o Bert Whalen, Registered Agent                  Investments LTD a/k/a Oceanpointe
  11715 Fox Road, Suite 400-107                      Investments Limited a/k/a Oceanpointe
  Indianapolis, IN 46236                             Holdings, LLC
                                                     c/o Bert Whalen, Registered Agent
                                                     11715 Fox Road, Suite 400-107
                                                     Indianapolis, IN 46236

  Oceanpointe Property Management, LLC               Oceanpoint Properties LLC a/ka/ Oceanpointe
  a/k/a Oceanpoint Property Management,              Properties LLC, Ocean Point Properties LLC
  LLC, Ocean Point Property Management,              and Ocean Pointe Properties LLC
  LLC and Ocean Pointe Property                      c/oRegistered Agent
  Management, LLC
  c/o Registered Agent                               1775 N. Sherman Drive, Suite A
                                                     Indianapolis, IN 46220
  5868 E. 71st Street, Suite E340
  Indianapolis, IN 46220                             11715 Fox Road, Suite 400-107
                                                     Indianapolis, IN 46236
  1775 N. Sherman Drive, Suite A
  Indianapolis, IN 46220

  11715 Fox Road, Suite 400-107
  Indianapolis, IN 46236

  Oceanpoint Holdings, LLC a/k/a Oceanpointe         Indy Jax Wealth Holdings LLC
  Holdings, LLC, Ocean Point Holdings, LLC           c/o Chris Neuser, Registered Agent
  and Ocean Pointe Holdings, LLC                     11715 Fox Road, Suite 400-107
  c/o Registered Agent                               Indianapolis, IN 46236


                                                 3
Case 1:19-cv-02581-JRS-TAB Document 49 Filed 09/08/20 Page 4 of 4 PageID #: 382




  8604 Allisonville Road, Suite 256
  Indianapolis, IN 46250

  11715 Fox Road, Suite 400-107
  Indianapolis, IN 46236

  Indy Jax Properties LLC                  Bert Whalen
  c/o Chris Neuser, Registered Agent       11715 Fox Road, Suite 400-107
  11715 Fox Road, Suite 400-107            Indianapolis, IN 46236
  Indianapolis, IN 46236

  Natalie Bastin
  11715 Fox Road, Suite 400-107
  Indianapolis, IN 46236




                                             /s/ Lisa M. Dillman
                                             LISA M. DILLMAN
 APPLEGATE & DILLMAN
 LITIGATION GROUP
 2344 S. Tibbs Ave.
 Indianapolis, IN 46241
 Office (317)492-9569
 Facsimile (800)533-4592
 lisa@applegate-dillman.com


 Jynell D. Berkshire
 BERKSHIRE LAW, LLC
 1230 E. Vermont Street
 Indianapolis, IN 46202
 Office (317)434-3000
 jynell@berkshirelawllc.com




                                       4
